
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 25
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2009
			Mr. Bilbray (for
			 himself, Mr. Issa,
			 Ms. DeLauro,
			 Ms. Sutton, and
			 Mr. Filner) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of
		  National Sudden Cardiac Arrest Awareness Month.
	
	
		Whereas sudden cardiac arrest is a leading cause of death
			 in the United States;
		Whereas sudden cardiac arrest takes the lives of more than
			 250,000 people in the United States each year, according to the Heart Rhythm
			 Society;
		Whereas anyone can experience sudden cardiac arrest,
			 including infants, high school athletes, and people in their 30s and 40s who
			 have no sign of heart disease;
		Whereas sudden cardiac arrest is extremely deadly, with
			 the National Heart, Lung, and Blood Institute giving the disease a mortality
			 rate of approximately 95 percent;
		Whereas the American Heart Association
			 states that, to have a chance of surviving a sudden cardiac arrest, victims
			 must receive a lifesaving defibrillation within the first 4 to 6 minutes of the
			 attack;
		Whereas for every minute that passes without a shock from
			 an automated external defibrillator, the chance of survival decreases by
			 approximately 10 percent;
		Whereas lifesaving treatments for sudden cardiac arrest
			 are effective if administered in time;
		Whereas according to joint research by the American
			 College of Cardiology and the American Heart Association, implantable
			 cardioverter defibrillators are 98 percent effective at protecting people at
			 risk for sudden cardiac arrest;
		Whereas according to the American Heart Association,
			 cardiopulmonary resuscitation and early defibrillation with an automated
			 external defibrillator more than double the chances that a victim will
			 survive;
		Whereas the Yale-New Haven Hospital and the New England
			 Journal of Medicine state that women and African-Americans are at a higher risk
			 than the general population for dying as a result of sudden cardiac arrest, yet
			 this fact is not well known to people at risk;
		Whereas there is a need for comprehensive educational
			 efforts designed to increase awareness of sudden cardiac arrest and related
			 therapies among medical professionals and the greater public in order to
			 promote early detection and proper treatment of this disease and to improve
			 quality of life; and
		Whereas the Heart Rhythm Society and the Sudden Cardiac
			 Arrest Coalition are preparing related public awareness and education campaigns
			 on sudden cardiac arrest to be held each year during the month of October: Now,
			 therefore, be it
		
	
		That the Congress—
			(1)supports the goals
			 and ideals of National Sudden Cardiac Arrest Awareness
			 Month;
			(2)supports efforts
			 to educate people about sudden cardiac arrest and to raise awareness about the
			 risk of sudden cardiac arrest, the identification of warning signs, and the
			 need to seek medical attention in a timely manner;
			(3)acknowledges the
			 critical importance of sudden cardiac arrest awareness to improving national
			 cardiovascular health; and
			(4)calls upon the
			 people of the United States to observe this month with appropriate programs and
			 activities.
			
